Citation Nr: 1136123	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility to receive improved pension benefits based upon service in the United States Merchant Marine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Merchant Marine from April 19, 1945 to June 4, 1945.  He also had additional service in the Merchant Marine from March 24, 1945 to April 5, 1945, from August 31, 1945 to October 23, 1945, and from January 8, 1946 to March 5, 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DD Form 214 confirms that he served on active duty in the United States Merchant Marine from April 19, 1945 to June 4, 1945.

2.  The Veteran has submitted copies of Discharge Certificates to show that he also had additional service in the United States Merchant Marine from March 24, 1945 to April 5, 1945, from August 31, 1945 to October 23, 1945, and from January 8, 1946 to March 5, 1946.


CONCLUSION OF LAW

Basic eligibility to receive improved pension benefits is not established.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.7(x)(15) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the essential facts in this case have been fully developed and are not in dispute.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  In any event, the Veteran was provided VCAA notice as to the information and evidence needed to substantiate his claim in a July 2009 letter, prior to the denial.  

Improved pension under Pub.L. 95-588 (92 Stat. 2497) is payable by the Department of Veterans Affairs to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or 

(ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or 

(iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or 

(iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and 


(v) Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 
§ 3.23; and 

(vi)(A) Is age 65 or older; or 

(B) Is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct. . . . 

38 CFR § 3.3 (2010).

Under 38 C.F.R. § 3.7, the following individuals and groups are considered to have performed active military, naval, or air service:...(x) Active military service certified under section 401 of Pub. L. 95-202.  Such service if certified by the Secretary of Defense as active military service and if a discharge under honorable conditions is issued by the Secretary....Service in the following groups has been certified as active military service:...(15) American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) (2010).

The Veteran's DD Form 214 confirms that he served on active duty in the United States Merchant Marine from April 19, 1945 to June 4, 1945, which amounts to a total of 47 days of certified active service.  See 38 C.F.R. § 3.7(x)(15) (2010).  A notation on the face of the DD Form 214 clearly states that such document was issued under Public Law 95-202 (38 U.S.C. 106 Note) to administratively establish active duty service for the purposes of Department of Veterans Affairs benefits.  

The Veteran has submitted copies of Discharge Certificates to show that he also had additional service in the United States Merchant Marine from March 24, 1945 to April 5, 1945, from August 31, 1945 to October 23, 1945, and from January 8, 1946 to March 5, 1946.  However, none of these three periods of service has been certified by the Secretary of Defense as active military service on a DD Form 214.  

See 38 C.F.R. § 3.7(x) (2010).  Furthermore, the discharge certificate for the March 24 to April 5, 1945 service showed inland service, not oceangoing service.  Even if that period of service did qualify, such service was only for a period of 13 days; thus, total service would still be less than 90 days aggregate during the Period of Armed Conflict from December 7, 1941, to August 15, 1945.  Finally, the latter two periods of service occurred after August 15, 1945 and do not qualify as active service under 38 C.F.R. § 3.7(x)(15) (2010).   

The Veteran does not contend that he was discharged for a service-connected disability, nor is there any evidence of record that suggests such.  His DD From 214 indicates he was discharged as a result of the end of hostilities.  Accordingly, because the Veteran did not have active service for at least 90 days during a period of war, he does not qualify for improved pension benefits under current VA law.  See 38 U.S.C.A. § 1521 (West 2002); see 38 C.F.R. §§ 3.3(a)(3) (2010).  

In support of his claim, the Veteran submitted a copy of 46 U.S.C. §§ 11201-11204, pertaining to Merchant Mariner Benefits.  This law provides that certain qualified service of merchant marines between August 16, 1945 and December 31, 1946 would be deemed active duty service for purposes of eligibility for benefits under Chapters 23 and 24 of Title 38 of the United States Code.  However, the Board notes that Chapters 23 and 24 pertain to burial benefits and eligibility for burial in national cemeteries, respectively.  Therefore, such law does not provide eligibility for VA improved pension benefits.  Furthermore, on August 11, 1999, the Secretary of the Air Force, acting as the Executive Agent of the Secretary of Defense, determined that the service of the group known as "American Merchant Mariners Who Were in Active Ocean-Going Service" during the period of August 16, 1945, to December 31, 1946, shall not be considered "active duty" under the provisions of Public Law 95-202 for the purposes of all laws administered by the Department of Veterans Affairs.  See 64 Fed. Reg. 170 at p. 48146 (Sep. 2, 1999).

Because the Veteran's certified active service in the American Merchant Marine during the Period of Armed Conflict (December 7, 1941 to August 15, 1945) does not meet the minimum 90-day requirement, he does not qualify for improved pension benefits under current VA law.  See 38 U.S.C.A. § 1521 (West 2002); see 38 C.F.R. §§ 3.3(a)(3) (2010).  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to basic eligibility to receive improved pension benefits based upon service in the United States Merchant Marine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


